369 U.S. 884
82 S. Ct. 1166
8 L. Ed. 2d 286
Daniel Alton WILLIAMS, petitioner,v.Eugene M. ZUCKERT, Secretary of the Air Force, et al.
No. 1123, Misc.
Supreme Court of the United States
May 21, 1962

Sidney Dickstein, David I. Shapiro, Lawrence Speiser and Melvin Wulf, for petitioner.
Solicitor General Cox, Assistant Attorney General Orrick, Alan S. Rosenthal and Sherman L. Cohn, for respondents.


1
Motion for leave to proced in forma pauperis and petition for writ of certiorari to the United States Court of Appeals for the District of Columbia Circuit granted. Case transferred to the appellate docket and placed on the summary calendar.